Citation Nr: 0826360	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from 
March 5, 2003, to January 15, 2008, and in excess of 30 
percent from January 16, 2008, for service connected left 
knee disability, status post meniscectomy, with residual 
laxity and synovitis.

2.  Entitlement to a rating in excess of 20 percent from 
March 5, 2003, to September 1, 2003, and in excess of 30 
percent from September 2, 2003, for service connected right 
knee disability, status post meniscectomy, with residual 
laxity and synovitis.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1973 and from April 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO issued a subsequent rating decisions in February 2006 
and May 2008. 

FINDINGS OF FACT

1.  Prior to December 14, 2005, the veteran's left knee, 
status post meniscectomy, with residual laxity and synovitis, 
was characterized by slight anterior laxity and displacement 
on the Drawer maneuver of one centimeter.  Flexion was to 130 
degrees.

2.  From December 14, 2005, the veteran's left knee, status 
post meniscectomy, with residual laxity and synovitis, has 
been characterized by a mobile patella, pain with medial 
distraction, a 0.5 cm anterior shift for the Drawer maneuver, 
a two degree varus shifting at 0 degrees of flexion, and a 
patellar click on the McMurray test.

3.  Prior to September 2, 2003, the veteran's right knee, 
status post meniscectomy, with residual laxity and synovitis, 
was characterized by instability, laxity, tenderness 
laterally, medially, and posteriorly, slight crepitation, and 
a range of motion of 0 to 130 degrees.

4.  From September 2, 2003, the veteran's right knee, status 
post meniscectomy, with residual laxity and synovitis, has 
been characterized by significant anterior laxity, anterior 
displacement of 1.5 cm on the Drawer test, and flexion from 0 
to 137 degrees.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that hepatitis C is related 
to active military service or any incident thereof.


CONCLUSIONS OF LAW

1.  Prior to December 14, 2005, the schedular criteria for an 
evaluation in excess of 20 percent for left knee, status post 
meniscectomy, with residual laxity and synovitis, were not 
met.  From December 14, 2005, the schedular criteria for an 
evaluation of 30 percent, and no higher, are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

2.  Prior to September 2, 2003, the schedular criteria for an 
evaluation in excess of 20 percent for right knee, status 
post meniscectomy, with residual laxity and synovitis, were 
not met.  From September 2, 2003, the schedular criteria for 
an evaluation in excess of 30 percent are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 
5257, 5260, 5261.

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2003 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2004, February 
2006, and May 2008 rating decisions, February 2005 SOC, and 
April 2008 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in March 2006 and May 2008 letters 
which VA sent to the veteran.  The Board notes that the VCAA 
duty to notify has not been satisfied with respect to the 
additional requirements for an increased-compensation claim 
as recently delineated by the Court in Vazquez-Flores, supra.  
We find, however, that the notice errors did not affect the 
essential fairness of the adjudication because the letters, 
rating decision, and SOCs discussed above, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256, provides 
ratings for ankylosis of the knee.  Favorable ankylosis of 
the knee, with angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, is rated 30 percent 
disabling.  Unfavorable ankylosis of the knee, in flexion 
between 10 degrees and 20 degrees, is to be rated 40 percent 
disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent 
disabling; extremely be rated 60 percent disabling.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under DC 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, and DC 5259 
provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic. 

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The Board notes that the veteran has already been assigned 
separate ratings for degenerative joint disease of the knees 
under Diagnostic Code 5010.  Therefore, the Board will not 
consider patellar arthritis in this decision.  The evaluation 
of the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A.  Increased Rating for Left Knee, Status Post Meniscectomy, 
with Residual Laxity and Synovitis

At his September 2003 VA examination, the veteran had flexion 
in his left knee from 0 to 130 degrees and a Drawer's test 
(or maneuver) demonstrated slight anterior laxity on the left 
with 1 cm of anterior displacement.  McMurray's test was 
negative for joint line pain bilaterally but there was a 
positive retro patellar crepitus with a click or clunk 
sensation palpated by the examiner with the test.

In December 2005 the veteran had another VA examination at 
which he complained of intermittent swelling of the left 
knee.  The veteran said that he used to supplement his income 
by picking mushrooms but that he could no longer tolerate 
that work because of his knees.  He estimated that he 
experienced flare-ups of his knees every one to two months.  
Primary triggering or precipitating factors were exposure to 
cold or excess weight bearing and ambulation.  He also said 
that his left knee had been hurt in an automobile accident 
the month before, which the examiner felt could account for 
his current sensitivity.  While standing with equal weight 
bearing the veteran did not demonstrate excessive varus or 
valgus and was able to perform a shallow knee bend from 0 to 
66 degrees flexion, with pain at 65 degrees.  Without bearing 
weight, flexion was 0 to 117 degrees without pain.  After 
five repetitions, flexion was 0 to 118 degrees with a 
development of pain at the region of the lateral joint line.

The veteran had a mobile patella, and the distraction 
maneuver caused some pain with medial distraction but no pain 
with lateral distraction.  Inhibition was negative for pain 
response and there was no evidence of effusion and negative 
ballottement testing.  There was a 0.5 cm anterior shift for 
the Drawer test, a two degree varus shifting at 0 degrees of 
flexion, and 0 degree valgus shifting.  The examiner opined 
that he could not state to what extent flare-ups caused 
additional limitations without resorting to speculation but 
that there was not a significant loss of motion from 
repetitive movement.  He stated that the veteran's knees 
would preclude him from occupations that entailed prolonged 
standing, walking, climbing slopes, ladders or stairs, and 
any occupations performing squatting or kneeling.

At the April 2008 VA examination, the veteran's left knee had 
full extension and 135 degrees of flexion.  In addition, 
there was 3 mm of laxity with good end point of the anterior 
cruciate ligament, no laxity of the posterior cruciate 
ligament, and stability of the collateral ligaments at 0 and 
30 degrees.

Prior to December 14, 2005, the veteran's service-connected 
left knee was rated as 20 percent disabling.  Under 
Diagnostic Code 5257 the next highest evaluation is 
30 percent, for severe recurrent subluxation or lateral 
instability.  At the September 2003 VA examination he had 
slight anterior laxity on the left.  Therefore, the Board 
finds that a 20 percent evaluation assigned by the RO is 
appropriate for that period under DC 5257.  There is no 
evidence that the veteran has ankylosis of the left knee, and 
therefore a higher evaluation is not available under DC 5256.  
Since 20 percent is the highest evaluation available under DC 
5258, it will not be considered.  The veteran's flexion at 
the VA examinations was greater than 15 degrees, and 
therefore a 30 percent evaluation is not available under DC 
5260.  In addition, there is not any evidence that the 
extension of his left knee was limited to 20 degrees, and 
therefore a higher rating is not available under DC 5261.  
The Board thus finds that prior to December 14, 2005, a 
preponderance of the evidence is against the veteran's claim 
and an increase beyond 20 percent for his left knee 
disability is not warranted.

We do believe, however, that the veteran's left knee 
demonstrated increased instability at his December 14, 2005, 
VA examination.  As discussed above, there was a 0.5 cm 
anterior shift for the Drawer test, a two degree varus 
shifting at 0 degrees of flexion, and 0 degree valgus 
shifting.  The April 2008 examination showed that he 
continues to have instability in the left knee.  Therefore, 
with consideration of the doctrine of resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that from December 14, 2005 (vice the January 16, 2008, 
effective date applied by the RO) the evidence supports the 
veteran's claim for an increased evaluation.  The Board finds 
that the veteran's recurrent subluxation and lateral 
instability of the left knee have been shown to be severe, 
and assigns a 30 percent evaluation, the highest available 
under DC 5257.  Diagnostic Code 5256, for ankylosis, and DC 
5261, for limitation of extension, are the only codes 
pertaining to the knees which would provide an evaluation in 
excess of 30 percent.  As discussed above, however, the 
veteran does not have ankylosis or a limitation of extension.  
Therefore, a 30 percent evaluation, and no higher, is 
assigned from December 14, 2005.  

B.  Increased Rating for Right Knee, Status Post 
Meniscectomy, with Residual Laxity and Synovitis

At the veteran's VA examination in December 1998 he 
complained of pain in both knees on a daily basis and 
intermittent swelling that he treated with ice and heat.  The 
veteran had locking and collapsing of the knees and the pain 
was located laterally, medially, and sometimes posteriorly.  
Flare-ups mainly occurred in the winter, and the veteran 
estimated that he experienced 30 to 40 degrees of additional 
loss of range of motion in both knees and increased 
instability.  On examination the veteran's knees had very 
slight synovial thickening in the infrapatellar areas.  There 
was tenderness laterally, medially, and posteriorly.  There 
was no effusion, and range of motion was 0 to 130 degrees 
with slight crepitation.  No lateral collateral, medial 
collateral, or cruciate ligament laxity was identified.  The 
examiner opined that the veteran's knee condition was 
aggravated from long periods of standing and working as an 
automobile mechanic.

At the September 2, 2003 VA examination the veteran said that 
his knees had a tendency to "give way" approximately every 
three months but he did not have significant pain.  Right 
knee flexion was 0 to 137 degrees and Drawer's test 
demonstrated significant anterior laxity with 1.5 cm of 
anterior displacement.  Lachman's test was negative 
bilaterally and varus and valgus maneuvers at 30 degrees of 
flexion were negative to excessive laxity.  McMurray's test 
was negative for joint line pain bilaterally but there was a 
positive retro patellar crepitus with a click or clunk 
sensation palpated by the examiner with the test.

When the veteran had another VA examination in December 2005, 
he reported that his right knee had given way at times and 
that exposure to cold or excess weight bearing would cause 
flare-ups that would last for the rest of the day.  While 
standing with equal weight bearing the veteran did not 
demonstrate excessive varus or valgus, and he was able to 
perform a shallow knee bend to demonstrate 0 to 66 degrees 
flexion with pain at 65 degrees.  Without bearing weight 
flexion was 0 to 107 degrees with pain reported at 107 
degrees.  After five repetitions flexion was 0 to 106 degrees 
with persistent discomfort.

Patellar examination revealed a mobile patella and 
distraction maneuver caused some pain with medial distraction 
but no pain with lateral distraction.  Inhibition maneuver 
caused a slight click.  There was a 0.5 cm anterior shift for 
the Drawer test, negative Lachman's test, and varus and 
valgus maneuvers at 30 degrees of flexion and 0 degrees of 
flexion demonstrated no evidence of ligamentous laxity.  
McMurray's test triggered a generalized pain response but no 
intra-articular click was perceived.  The examiner opined 
that he could not state to what extent flare-ups caused 
additional limitations without resorting to speculation but 
that there was not a significant loss of motion from 
repetitive movement.  He stated that the veteran's knees 
would preclude him from occupations that entailed prolonged 
standing, walking, climbing slopes, ladders or stairs, and 
any occupation requiring performing squatting or kneeling.     

At the April 2008 VA examination the veteran's right knee had 
full extension and 135 degrees of flexion.  In addition, 
there was 3 mm of laxity with good end point of the anterior 
cruciate ligament, no laxity of the posterior cruciate 
ligament, and  stability of the collateral ligaments at 0 and 
30 degrees.

The December 1998 VA examination was the recent examination 
of the veteran's right knee at the time of his March 2003 
claim.  Therefore, it will be used to determine whether the 
veteran is entitled to an evaluation in excess of 20 percent 
for the period between the date of the claim and his 
September 2, 2003, VA examination.  At the December 1998 
examination the veteran had very slight synovial thickening 
in the infrapatellar areas.  Therefore, it cannot be found 
that he had severe recurrent subluxation of lateral 
instability, which is required for a 30 percent evaluation 
under Diagnostic Code 5257, before September 2, 2003.

There is no evidence that the veteran has ankylosis of the 
right knee, and therefore a higher evaluation is not 
available under Diagnostic Code 5256.  Since 20 percent is 
the highest evaluation available under DC 5258, it will not 
be considered.  The veteran's flexion at the VA examination 
was greater than 15 degrees, and therefore a 30 percent 
evaluation is not available under DC 5260.  In addition, 
there is not any evidence that the extension of the veteran's 
left knee was limited to 20 degrees, and therefore a higher 
rating is not available under DC 5261.  Therefore, the Board 
finds that prior to September 2, 2003, a preponderance of the 
evidence is against the veteran's claim, and an evaluation 
beyond 20 percent for right knee, status post meniscectomy, 
with residual laxity and synovitis is not warranted.

In evaluating whether the veteran is eligible for an 
evaluation higher than 30 percent from September 3, 2003, the 
Board notes that 30 percent is the highest evaluation 
available under DC 5257.  Diagnostic Code 5256, for 
ankylosis, and DC 5261, for  limitation of extension, are the 
only codes pertaining to the knees which would provide an 
evaluation in excess of than 30 percent.  As discussed above, 
the veteran does not have ankylosis or a limitation of 
extension.  Therefore, an evaluation in excess of 30 percent 
from September 3, 2003, is denied.


C.  Service Connection for Hepatitis C

Service treatment records (STRs) do not show any diagnosis of 
or treatment for hepatitis C.  In addition, the STRs do not 
show that the veteran ever underwent a blood transfusion.

VA treatment records show that the veteran was diagnosed with 
hepatitis C in January 2003.  In September 2003 the veteran 
had a VA examination for liver, gallbladder, and pancreas 
problems.  The veteran stated that for two years before the 
diagnosis he had experienced fatigue and weakness.  He also 
stated that he received a blood transfusion during July 1975 
knee surgery, but the examiner noted that his records do not 
contain any mention of that.  The veteran denied IV 
(intravenous) drug use, and admitted to other drug use.  He 
said that he became aware, after his diagnosis, of the risk 
of hepatitis C from using a straw to ingest cocaine.  He did 
not have any tattoos, and denied occupational blood exposure 
or high risk sexual activity.

The examiner obtained a liver profile and compared it to 
results from May 2003.  He felt that the veteran had 
improvement in his liver enzyme levels, and that there was 
improved liver function, which could not be expected to last.  
The examiner opined that there was a lack of evidence that 
the veteran was exposed to hepatitis C during in-service 
activities.

The veteran wrote in March 2006 that, during his basic 
training, he was injected with a series of inoculations using 
an air gun that was not cleaned between uses.  He also wrote 
that he had injected drugs for a three-month period but had 
always used clean needles.  The veteran's representative 
contended in a June 2008 statement that the veteran could 
have been infected with hepatitis C by the use of the air gun 
for inoculations during his service.  He also wrote that the 
veteran believes that he received a blood transfusion during 
his July 1975 surgery, and that the veteran denies the use of 
IV drugs due to his fear of needles.

We recognize the sincerity of the arguments advanced by the 
veteran that his hepatitis C is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, hepatitis C 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its entirety.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).  With all due respect for the veteran's 
belief in his claim, we must note that his inconsistent 
accounts as to his participation in high-risk activity for 
infection with hepatitis reduce the relative probative value 
of his statements. 

Moreover, although the veteran and his representative contend 
that he could have been infected with hepatitis C from the 
use of an air gun for inoculations, he was not diagnosed with 
hepatitis C while in service, and a causal relationship his 
not been established between the use of air guns and 
hepatitis C.  See Veterans Benefits Administration Fast 
Letter 04-13 (June 29, 2004).  We must point out in this 
regard that mere speculation cannot support a claim for 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (an opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
causal nexus).  In addition, the VA examiner expressed the 
opinion that there is a lack of evidence that the veteran was 
exposed to hepatitis C in service, and the STRs do not 
document that he received a blood transfusion while in 
service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent from 
March 5, 2003, to December 13, 2005, for service connected 
left knee disability, status post meniscectomy, with residual 
laxity and synovitis, is denied.  

Entitlement to an evaluation of 30 percent from December 14, 
2005, for service connected left knee disability, status post 
meniscectomy, with residual laxity and synovitis, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a rating in excess of 20 percent from March 5, 
2003, to September 1, 2003, and in excess of 30 percent from 
September 2, 2003, for service connected right knee 
disability, status post meniscectomy, with residual laxity 
and synovitis, is denied.

Service connection for hepatitis C is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


